Mr. Justice TruNKBY
delivered the opinion of the court, October 6th, 1884.
The Act of June 7th, 1879, sec. 7, P. L. 112, imposes the same rate of tax upon the gross receipts from business done within this state by foreign corporations as upon corporations created by this Commonwealth. No discrimination is made against the foreign — none of their receipts are liable to the tax, except for business done within this state, and all the receipts of the domestic from their entire business, whomever it may be done, are liable. There is no attempt in the statute to exclude foreign corporations as carriers of passengers, or to charge any corporations for the privilege of engaging in commerce. This statute differs in some respects from the Act of March 29lh, 1881, in Indiana, which was held to be violative of the Constitution of the United States by the Circuit Court, District of Indiana.
A state has power to tax the gross receipts of transportation .companies, incorporated under its laws, engaged in the business of transporting passengers and freight out of, into, through, and within the state: State Tax on Foreign-held Bonds, 15 Wall. 300. Upon the authority of that case, the court below ruled that the Act of 1879 was not in conflict with any provision of the Constitution of the United States. The statute should be beld valid by the state courts unless it is palpably unconstitutional, for their decision that the statute is invalid is final. We are not convinced that it is plainly unconstitutional, and, therefore, affirm the judgment on the opinion of the learned judge of the Common Pleas.
Judgment affirmed.